                Case 1:19-cv-08324-DLC Document 1-28 Filed 09/06/19 Page 1 of 1


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Fwd: Dr. Amro Ali
   Date:   July 7, 2019 at 6:16 PM
     To:
    Cc:    Amro Ali amro.ali9@icloud.com




      From: Kukowski, Barbara <Barbara.Kukowski@wmchealth.org>
      Sent: Tuesday, September 25, 2018 3:26 PM
      To: Robert Sadowski
      Subject: Dr. Amro Ali

      Please let me know when you would like to speak about Dr. Ali. For the purposes of that telephone call, let me
      share some background that I’ve been told about Dr. Ali:

      He graduated medical school in 1994
      Passed the USMLE Step 1 and 2 with low scores in 1998
      Completed his PGY 1 year in 2003 - why didn’t he continue/complete his residency training at NorthShore LIJ?
      Had many, many years (15) to take and pass step 3, but did not until 2018
      His non-accredited fellowships were in subspecialty areas of ophthalmology – they do not count towards board
      certification and did not teach or re-enforce his general medical knowledge or knowledge of general
      ophthalmology
      His volunteer research was for New York Medical College, not Westchester Medical Center. He did not treat
      patients at WMC
      He was in the lower third of the approximately 40 candidates for the San Francisco Match in 2016 for which there
      were only 2 or 3 slots at WMC. Obviously he did not match with any other programs, probably for all of the
      objective reasons he did not match at WMC.

      Passing the USMLE Step 3 was a condition to being considered for the off match slot that opened in 2017
      because he was many years removed from medical school and his PGY 1 general medical education, and had
      zero years of general ophthalmology training. Step 3 passage was required of Dr. Ali to address concern that the
      passage of time had eroded the basic clinical knowledge required of PGY2 residents and for patient safety
      reasons. It had nothing to do with his being an International Medical School graduate and would have been
      required of him if he had graduated from an American School given his unusually protracted training. However he
      failed the Step 3 while that slot was open. He was not promised a Residency slot if and when he passed Step 3.
      That was a one-time opportunity. Dr. Ali does not compare favorably to the Resident from Qatar. That Resident
      had superior credentials, i.e., coming off an NIH grant at John’s Hopkins, had impressive Step 1 and 2 scores and
      passed step 3. Each of the institutions at which Dr. Ali did his non-accredited fellowships has an ophthalmology
      residency program. I suspect he was not accepted in their programs either. In short, Dr. Ali is not a strong
      candidate for a highly competitive Residency program and WMC does not appear alone in that assessment.



      Barbara F. Kukowski
      Vice President, Legal Affairs
      Westchester Medical Center Health Network
      Office of Legal Affairs
      100 Woods Rd., Taylor Pavilion, 2nd Floor
      Valhalla, NY 10595
      914-493-2929
      Barbara.Kukowski@WMCHealth.org
